Citation Nr: 0122408	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-03 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and K.D.


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2001, a hearing was held 
before this Board Member.

The veteran or his representative has raised several other 
issues.  However, for the following reasons, they are not 
before the Board:

? Service connection for a back condition:  This claim was 
denied in a March 1999 rating decision, and the veteran 
submitted a notice of disagreement as part of his 
substantive appeal received in March 1999.  A statement of 
the case was issued in April 1999, and a supplemental 
statement of the case was issued in August 1999.  The 
veteran did not, however, file a substantive appeal on 
this claim.
? Increased rating for post-traumatic stress disorder 
(PTSD):  An August 1999 rating decision granted service 
connection for PTSD with assignment of a 30 percent 
rating.  The veteran was notified of that decision in 
August 1999.  At no time within the year following that 
decision did he indicate any disagreement.  His testimony 
in April 2001 was provided after the one year time period 
for submitting a notice of disagreement.  However, his 
allegations that he is entitled to a higher rating are 
referred to the RO for appropriate action.
? In July 1998, the veteran requested that disability 
compensation for his malaria be reinstated from 1973.  In 
an April 2001 statement, he again argued the reduction in 
his rating was incorrect and that he did not receive 
notice of that action.  In the July 2001 written 
presentation to the Board, the veteran's representative 
raised a claim of clear and unmistakable error (CUE) in 
the 1971 rating decision that reduced the disability 
rating for malaria.  These claims are referred to the RO 
for appropriate action.


REMAND

At his hearing in April 2001, the veteran submitted 
additional evidence, explicitly stating that he was not 
waiving the RO's consideration of this evidence.  If the last 
supplemental statement of the case (SSOC) was prepared before 
the receipt of additional evidence, a SSOC will be furnished 
to the veteran as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  In this case, 
although some of the evidence was duplicative of evidence 
already associated with the claims file, the veteran 
submitted other evidence, such as his statement and the 
statement from D.W., that is relevant to the claim on appeal 
since it discusses symptoms the veteran attributes to 
recurrences of malaria.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), this claim is returned to the RO for 
consideration and the issuance of a SSOC.

Also, additional evidentiary development is needed prior to 
appellate disposition of this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); see also 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  It cannot be 
said at this point that there is no possible additional 
notification or development action that is required under the 
VCAA for the reasons discussed below.  Therefore, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  Although the veteran was provided a VA 
examination in 1999, that report does not contain sufficient 
information to adjudicate his claim for an increase.  The 
veteran contends that he regularly has relapses of malaria, 
but no blood smears have been done that show his malaria is 
active.  His VA outpatient treatment records do show several 
complaints of fever and chills, and he has submitted lay 
statements describing the symptoms he exhibits during these 
alleged relapses.  

The 1999 VA examiner stated that the type of malaria the 
veteran had during service, Plasmodium vivax, can recur for 
several years.  Also, P. vivax can produce dormant forms in 
the liver which produce relapsing malaria.  See Cecil 
Textbook of Medicine at 1893 (20th ed. 1996).  These facts 
lend additional credibility to the veteran's report of his 
symptoms.

The 1999 VA examiner indicated that malaria smears should be 
conducted when the veteran is experiencing an episode of 
chills and fever.  With a disorder such as the veteran's, 
where the service-connected disease is cyclical in the degree 
of manifestation of its symptoms, the duty to assist includes 
conducting an examination during the active stage of the 
disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  
Furthermore, the veteran can also be assigned a disability 
rating based on residuals of malaria, as opposed to active 
malaria, as shown by liver or spleen disability.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  The 1999 VA examination did 
not include any testing to evaluate any residual liver or 
spleen dysfunction from the veteran's service-connected 
malaria.

While this case is in remand status, the RO should ensure 
that all of the veteran's VA records for treatment since 1998 
have been obtained.  Even though the veteran states that he 
has not specifically received outpatient treatment for 
malaria, VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain the veteran's 
treatment records from the VA facility in 
Loma Linda for all treatment since July 
1998.  The RO should continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  Inform the veteran that it is 
necessary to perform a malaria test while 
he is symptomatic.  Because of the 
reported fluctuating nature of the 
veteran's symptoms, disorder, the RO 
should notify him that he needs to report 
to a VA Medical Center for testing when he 
is experiencing symptoms he associates 
with malaria (i.e., fever, chills, etc.).  
Make the necessary arrangements for him to 
report to a VA facility for appropriate 
testing while he is symptomatic.  The VA 
facility at which the testing is to be 
done must obtain an adequate blood 
specimen and perform an appropriate test 
or tests in order to detect or rule out 
malaria parasites.

3.  After obtaining the veteran's VA 
treatment records, schedule him for a VA 
examination with the appropriate 
specialist(s) to evaluate his malaria, to 
include any residuals thereof.  It is 
very important that the examiner be 
afforded an opportunity to review the 
claims file prior to the examination.  
The examiner is asked to indicate in the 
examination report that he or she has 
reviewed the claims file. 

The examiner should conduct all necessary 
tests in order to determine the severity 
of malaria residuals, if any.  The 
examiner should elicit information as to 
the frequency and duration of any 
relapses or recurrences of malaria, and 
any contention by the veteran that he 
recently or currently suffers relapses or 
recurrences of malaria should be 
addressed by the examiner and, if 
possible, confirmed clinically.  The 
examiner should also determine whether 
the veteran has residuals of prior 
malarial infection, to include any liver 
or spleen dysfunction.  The complete 
medical rationale for all opinions is to 
be provided. 

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
must also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); see 
also 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  Thereafter, the RO should 
readjudicate this claim, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all evidence received 
since the supplemental statement of the 
case of August 1999.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




